Vinje, J.
Tested by the construction given similar wills by this court, especially in the cases of Knox v. Knox, 59 Wis. 172, 18 N. W. 155; Hovely v. Herrick, 152 Wis. 11, 139 N. W. 384; and Will of Olson, 165 Wis. 409, 162 N. W. 429, the circuit court, in view of the language of the will and the circumstances surrounding the testator at the time of its *533execution, correctly held that Syabe took a life estate only with remainder to his heirs.
Such a devise does not offend the rule against, perpetuities, since alienation is suspended only during the life of one person in being. Sec. 2039, Stats.
By the Court. — Judgment affirmed,